139 F.3d 901
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Harold EASLEY, Plaintiff-Appellant,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Labonde Land, Inc.,SDC/Globesource Joint Venture, and Marcus &Millichap, Inc., Defendants-Appellees.
No. 97-2855.
United States Court of Appeals, Seventh Circuit.
Submitted Mar. 3, 1998*.Decided Mar. 3, 1998.

Appeal from the United States District Court for the Southern District of Indiana, Indianapolis Division.  No. IP 95-1370-C-H/G David F. Hamilton, Judge.
Before Hon.  WILLIAM J. BAUER, Hon.  JOHN L. COFFEY, Hon.  DANIEL A. MANION, Circuit Judges.

ORDER

1
Harold Easley brought this action under 42 U.S.C. §§ 1981, 1982, 1985(3) and 1986, claiming that the defendants discriminated against him on the basis of race in connection with his attempts to gain information about and purchase an office building in Anderson, Indiana.  The district court granted summary judgment in favor of all of the defendants.  Easley appeals.


2
Easley's briefs on appeal are a rehash of his earlier arguments to the district court, and contain no citation to any case law.  Federal Rule of Appellate Procedure 28(a)(6) requires appellants to articulate a reasoned argument supported by legal authority.  See also United States ex rel. Verdone v. Circuit Court for Taylor County, 73 F.3d 669, 673 (7th Cir.1995) ("Even pro se litigants ... must expect to file a legal argument and some supporting authority.").  After a careful review of the record. we find that the district court's opinion is correct in all material findings of fact and conclusions of law.


3
Easley argues that the district court erred in denying his belated motions for enlargement of time and to submit additional materials in opposition to summary judgment, but all of the materials he wished to submit had been filed with the district court earlier in the course of the proceedings and were in the record at the time the district court ruled on the motion for summary judgment.  Thus, the denial of the motions did not harm Easley in any way.  Accordingly, we AFFIRM for the reasons stated in the decision and order of the district court dated June 24, 1997.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)